DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of restriction in the reply filed on 24 May 2022 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “supply plenum”, “exhaust plenum” and “filter retainer” (noted: figures do not include labels for those elements) must be shown or the feature(s) canceled from the claim(s).  Consequentially, the limitation “control unit mounted on the supply plenum” in claim 8 and “light source mounted on the supply plenum” claim 9 are not shown in figures as well since “supply plenum” is not labeled.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “in the cleaning configuration, the exhaust plenum is raised away from cooking equipment used in proximity to the exhaust canopy, and in the use configuration, the exhaust plenum is lowered towards the cooking equipment” of claim 48 was not in the original specification (it looks like the movements in this claim are opposite in the cleaning configuration vs the use configuration).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 44-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “movement of the exhaust plenum with respect to the supply plenum” in lines 11-12.  However claim 8 also recites “automatic movement of the exhaust plenum” in line 14.  It is unclear as to if the movements in those two places refer to the same movement.  Examiner recommend applicant to amend line 14 to “the movement of the exhaust plenum”.
Claim 8 recites “filters” in line 8 as well as “the exhaust filter” in line 17.  It’s not clear as to if the exhaust filter is one of the filters in line 8.  Examiner recommend applicant to amend this limitation of line 17 to “access to the removable replaceable filters, ...”
Claim 45 recites the limitation "the first portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 47 recites the limitation "the one or more arms" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to “one or more of the interconnecting arms”.
Claim 47 recites the limitation "the first and second portions” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 48 recites “in the cleaning configuration, the exhaust plenum is raised away from cooking equipment used in proximity to the exhaust canopy, and in the use configuration, the exhaust plenum is lowered towards the cooking”.  However, the movements in this claim is opposite to the movements recited in claim 8.  Therefore it’s not clear as to if the exhaust plenum is raised away in the cleaning configuration or in the use configuration, and if the exhaust plenum is lowered in the cleaning configuration or in the use configuration.

Allowable Subject Matter
Claim 8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the structural limitations and control unit functions cannot be modified without impermissible hindsight reconstruction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762